DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated December 19, 2021.

As for Applicant’s argument regarding amended independent claim 1: “FIG. 2 or any disclosure (including FIG, 4) of Cho merely shows that a thickness of the substrate 100 is uniform everywhere. In particular, the thicknesses T3_1 of the substrate 100 at the center of the first area 1A, the thicknesses T2_1 of the substrate 100 at the center of the bending area BA, and the thicknesses T1_1 of the substrate 100 at the edge portion of the bending area BA are the same as shown in FIGS. 2 and 4 of Cho.” (Remarks, pages 17-18); the mapping of Cho is being redone in this Office Action.

As for Applicant’s argument regarding amended independent claim 36: “However, as shown in FIG. 2 of Choi above, the opening 130a is defined in the interlayer insulating layer 130, not defined in the substrate 100. Therefore, the substrate 100 of Cho does 

As for Applicant’s argument regarding amended independent claim 36: “In addition, similar to the thickness argument used in claim 1, the present claim 36 requires that a thickness T4 of the substrate 100 at the first groove 100a is less than the thickness T3 of the substrate 100 at a center of the first area IA. However, the thickness of the substrate 100 of Cho is uniform everywhere.” (Remarks, page 23); the mapping of Cho is being redone in this Office Action.

Accordingly, amended independent claims 1 and 36 remain rejected.  The dependent claims remain rejected as well.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 21-23, 25, 35-43, and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 2018/0053816 A1).

Instant Claim 1: A display device comprising: a substrate having a first area, a second area, and a bending area disposed between the first area and the second area, wherein the substrate is bent along a bending axis in the bending area,  (“The display apparatus includes a substrate including a bending area between a first area and a second area, the substrate being bent in the bending area about a bending axis;” (Choi, abstract)  The display apparatus of Choi corresponds to the display device of the claim.
“A buffer layer 110 (fig 2) may be between the TFT 210 having the above structure and the substrate 100.” (Choi, paragraph 47) Referring to fig 2 of Choi, the combination of substrate 100 and buffer layer 110 corresponds to the substrate of the claim.)

the substrate comprises a thin portion at an edge portion of the bending area, the thin portion extends from the second area to the first area, and a thickness of the substrate at the thin portion of the bending area is less than a thickness of the substrate at a center of the first area;  (Referring to fig 2 of Choi, the top most edge of substrate 100 along the width OW corresponds to the thin portion of the claim.)

and an inorganic insulating layer over the substrate,  (“the interlayer insulating layer 130 (fig 2) includes an inorganic material such as silicon oxide, silicon nitride, and/or silicon oxynitride” (Choi, paragraph 46)  Referring to fig 2 of Choi, the combination of the interlayer insulating layer 130 and the gate insulting layer 120 corresponds to the inorganic insulating layer of the claim.)

wherein the inorganic insulating layer exposes the thin portion in the bending area.  (“That is, the buffer layer 110, the gate insulating layer 120, and the interlayer insulating layer 130 may respectively include openings 110a, 120a, and 130a corresponding to the bending area BA.” (Choi, paragraph 59)  The opening 130a of Choi exposes the top most edge of substrate 100 in the region of bending area BA.)


Instant Claim 2: The display device of claim 1, wherein the thin portion defines a first groove extending from the second area to the first area,  (“That is, the buffer layer 110 (fig 2), the gate insulating layer 120, and the interlayer insulating layer 130 may respectively include openings 110a, 120a, and 130a corresponding to the bending area BA.” (Choi, paragraph 59)  The opening 130a of Choi corresponds to the first groove of the claim.)

and the inorganic insulating layer has a first opening corresponding to the first groove.  (The opening 120a of Choi corresponds to the first opening of the claim.)


Instant Claim 3: The display device of claim 2, wherein a width of the first groove is greater than a width of the first opening in a direction of the bending axis.  (Referring to fig 2 of Choi, the width of opening 130a is greater the width of opening 120a.)


Instant Claim 4: The display device of claim 2, wherein an inner side surface of the first opening protrudes from an edge of the first groove in a direction to a center of the first opening.  (Referring to fig 2 of Choi, the inner side surface of opening 120a can be said to protrude from an edge of opening 130a.)


Instant Claim 5: The display device of claim 2, wherein the substrate has a second groove between an edge of the substrate and the first groove in the bending area, the second groove extends from the second area to the first area,  (“That is, the buffer layer 110 (fig 2), the gate insulating layer 120, and the interlayer insulating layer 130 may respectively include openings 110a, 120a, and 130a corresponding to the bending area BA.” (Choi, paragraph 59)  The opening 120a of Choi corresponds to the second groove of the claim.)

and the inorganic insulating layer has a second opening corresponding to the second groove in the bending area.  (The opening 110a of Choi corresponds to the second opening of the claim.)


Instant Claim 6: The display device of claim 5, wherein a width of the second groove is greater than a width of the second opening in a direction of the bending axis.  (Referring to fig 2 of Choi, the width of opening 120a is greater the width of opening 110a.)


Instant Claim 7: The display device of claim 5, wherein an inner side surface of the second opening protrudes from an edge of the second groove in a direction to a center of the second opening.  (Referring to fig 2 of Choi, the inner side surface of opening 110a can be said to protrude from an edge of opening 120a.)


Instant Claim 8: The display device of claim 5, wherein the second groove extends nonparallel to the first groove.  (Referring to fig 2 of Choi, opening 120a has particular areas that can be said to extend nonparallel to particular areas of opening 130a.)


Instant Claim 21: The display device of claim 1, wherein the thin portion extends up to an end of the substrate along a direction of the bending axis.  (Referring to fig 2 of Choi, the top most edge of substrate 100 extends the length of substrate 100 along the direction of the bending axis.)


Instant Claim 22: The display device of claim 21, wherein an edge of the inorganic insulating layer close to the thin portion corresponds to an edge of the thin portion in a direction to the center of the bending area.  (Referring to fig 2 of Choi, the bottom edge of the inorganic insulating layer corresponds to the top most edge of substrate 100 in a direction to the center of the bending area BA.)


Instant Claim 23: The display device of claim 21, wherein a part of an edge of the thin portion in a direction to the center of the bending area has a linear shape extending from the second area to the first area,  (Referring to fig 2 of Choi, the top most edge of substrate 100 has a linear shape.)

and a part of an edge of the inorganic insulating layer in a direction to the thin portion has a linear shape extending from the second area to the first area.  (Referring to fig 2 of Choi, the inorganic insulating layer has a linear shape.)


Instant Claim 25: The display device of claim 21, wherein an end of the inorganic insulating layer close to the thin portion protrudes in a direction to a center of the thin portion,  (Referring to fig 2 of Choi, the bottom edge of the inorganic insulating layer can be said to protrude in a direction to a center of the top most edge of substrate 100.)

such that a bottom surface of an end portion of the inorganic insulating layer in the direction to the center of the thin portion is spaced apart from the substrate.  (Referring to fig 2 of Choi, the bottom surface of gate insulating layer 120 of the inorganic insulating layer in a direction to a center of the top most edge of substrate 100 is spaced apart from substrate 100.)


Instant Claim 35: The display device of claim 1, wherein a thickness of a portion of the inorganic insulating layer corresponding to the bending area is less than a thickness of a portion of the inorganic insulating layer corresponding to a center of the first area.  (“In the above case, since the inorganic insulating layer has the first groove corresponding to the bending area BA (fig 2), a thickness of the inorganic insulating layer is reduced in the bending area BA, and accordingly, the substrate 100 may be more easily bent.” (Choi, paragraph 66)  The same is true for each layer of the inorganic insulating layer of Choi.)


Instant Claim 36: A display device comprising: a substrate having a first area, a second area, and a bending area disposed between the first area and the second area, wherein the substrate is bent along a bending axis in the bending area,  (This portion of claim 36 is included within claim 1, and thus, is rejected under similar rationale.)

the substrate has a first groove at an edge portion of the bending area, the first groove is a recessed part of the substrate at the edge portion,  (“That is, the buffer layer 110 (fig 2), the gate insulating layer 120, and the interlayer insulating layer 130 may respectively include openings 110a, 120a, and 130a corresponding to the bending area BA.” (Choi, paragraph 59)  The opening 110a of Choi corresponds to the first groove of the claim.)

a thickness of the substrate at the first groove is less than a thickness of the substrate at a center of the first area,  (Referring to fig 2 of Choi, the thickness of substrate 100 is less than the thickness of the combination of substrate 100 and buffer layer 110.)

and the first groove extends from the second area to the first area;  (Referring to fig 2 of Choi, opening 110a extends from second area to the first area.)

and an inorganic insulating layer over the substrate,  (This portion of claim 36 is included within claim 1, and thus, is rejected under similar rationale.)

wherein part of the inorganic insulating layer on the bending area exposes the first groove in the bending area.  (Referring to fig 2 of Choi, the interlayer insulating layer 130 exposes the opening 110a.)


Instant Claim 37: The display device of claim 36, wherein the inorganic insulating layer has a first opening corresponding to the first groove.  (The opening 120a of Choi corresponds to the first opening of the claim.)


Instant Claim 38: The display device of claim 37, wherein a width of the first groove is greater than a width of the first opening in a direction of the bending axis.  (Referring to fig 2 of Choi, the width of opening 110a is greater the width of opening 120a.)


Instant Claim 39: The display device of claim 37, wherein an inner side surface of the first opening protrudes from an edge of the first groove in a direction to a center of the first opening.  (Referring to fig 2 of Choi, the inner side surface of opening 120a can be said to protrude from an edge of opening 110a.)


Instant Claim 40: (Claim 40 is substantially identical to claim 5, and thus, is rejected under similar rationale.)


Instant Claim 41: (Claim 41 is substantially identical to claim 6, and thus, is rejected under similar rationale.)


Instant Claim 42: (Claim 42 is substantially identical to claim 7, and thus, is rejected under similar rationale.)


Instant Claim 43: The display device of claim 40, wherein the second groove extends nonparallel to the first groove.  (Referring to fig 2 of Choi, opening 120a has particular areas that can be said to extend nonparallel to particular areas of opening 110a.)


Instant Claim 56: (Claim 56 is substantially identical to claim 35, and thus, is rejected under similar rationale.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 24, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Choi.

Instant Claim 9: The display device of claim 5, wherein the first groove extends to have a linear shape,  (Referring to fig 2 of Choi, opening 130a extends in a linear shape.)

and the second groove extends to have a curved shape.  (Fig 2 of Choi does not illustrate opening 120a having a curved shape.  However, section 2144.04 of the MPEP, under the section heading “Changes in Shape”, cites the case of In re Dailey, “The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.”  Similarly, the shape of opening 120a of Choi is a matter of design choice.)


Instant Claim 24: The display device of claim 21, wherein the end of the substrate in the direction of the bending axis has a curved shape.  (Fig 2 of Choi does not illustrate substrate 100/buffer layer 110  having a curved shape.  However, section 2144.04 of the MPEP, under the section heading “Changes in Shape”, cites the case of In re Dailey, “The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.”  Similarly, the shape of substrate 100/buffer layer 110 of Choi at a specific portion is a matter of design choice.)


Instant Claim 44: The display device of claim 40, wherein the first groove extends to have a linear shape,  (Referring to fig 2 of Choi, opening 110a extends in a linear shape.)

	The remainder of claim 44 is substantially included within claim 9, and thus is rejected under similar rationale.



Claims 10-20, 26-34, and 45-55 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Ryu (US 2019/0138122 A1).

Instant Claim 10: The display device of claim 2, further comprising a metal layer which covers an inner side surface of the first opening and a bottom surface of the first groove.  (Choi teaches the display apparatus in accordance with claim 2, but does not explicitly disclose a metal layer.  However, in the same field of endeavor, Ryu teaches the use of a metal layer for a touch display device: “The touch sensor layer 120 (fig 2) may include electrode patterns formed of, e.g., a conductive metal oxide such as ITO, a metal, a nanowire, a carbon-based conductive material and/or a conductive polymer.” (Ryu, paragraph 80)  It would be obvious for the display apparatus of Choi to also include a metal layer similar to the touch sensor layer 120 of Ryu, particularly for touch sensing.  Such a layer would extend the length of the display apparatus above the interlayer insulating layer 130 in fig 2 of Choi.)

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the display apparatus as taught by Choi; with the touch display device as taught by Ryu, wherein a metal layer is included.  Such a combination involves incorporating a known element (metal layer) into a known apparatus in order to yield the predictable results of effective and reliable touch detection.


Instant Claim 11: The display device of claim 10, wherein a portion of the metal layer on the inner side surface of the first opening and a portion of the metal layer on the bottom surface of the first groove are connected to each other.  (Referring to fig 2 of Ryu, the metal within touch sensor layer 120 may be said to be connected to each other.)


Instant Claim 12: The display device of claim 10, wherein the metal layer covers a part of a top surface of the inorganic insulating layer.  (When Choi is combined with Ryu, the metal layer of Ryu would extend the length of the display apparatus of Choi, over the interlayer insulating layer 130.)


Instant Claim 13: The display device of claim 10, further comprising a touch sensor layer over the first area of the substrate,  (“In example embodiments, the touch sensor layer 120 may include an intermediate layer, electrode patterns 126 and a second protective layer 128 (e.g., an upper protective layer) sequentially formed from an upper surface of the first adhesive layer 110.” (Ryu, paragraph 64))

wherein the touch sensor layer comprises a first touch conductive layer, and the metal layer comprises a same material as a material of the first touch conductive layer.  (The electrode patterns 126 of Ryu correspond to the first touch conductive layer of the claim.)


Instant Claim 14: The display device of claim 13, further comprising a protective layer over the first area and the bending area, wherein the protective layer is interposed between the inorganic insulating layer and the touch sensor layer and contacts the touch sensor layer, and the metal layer is on the protective layer to contact the protective layer.  (“The first adhesive layer 110 (fig 2) may be formed on a lower surface of the touch sensor layer 120,” (Ryu, paragraph 47)  The first adhesive layer 110 of Ryu corresponds to the protective layer of the claim.)


Instant Claim 15: The display device of claim 10, wherein the metal layer has a multi-layer structure.  (“Referring to FIG. 2, the touch sensor layer 120 interposed between the first adhesive layer 110 and the second adhesive layer 130 may have the multi-layered structure including a plurality of layers.” (Ryu, paragraph 64))


Instant Claim 16: The display device of claim 15, further comprising a touch sensor layer over the first area of the substrate,  (“In example embodiments, the touch sensor layer 120 may include an intermediate layer, electrode patterns 126 and a second protective layer 128 (e.g., an upper protective layer) sequentially formed from an upper surface of the first adhesive layer 110.” (Ryu, paragraph 64))

wherein the touch sensor layer comprises a first touch conductive layer and a second touch conductive layer,  (Referring to fig 2 of Ryu, the first and second electrode patterns 126 from the left correspond to the first touch conductive layer and second touch conductive layer of the claim, respectively.)

the metal layer comprises a first metal layer comprising a same material as a material of the first touch conductive layer and a second metal layer comprising a same material as a material of the second touch conductive layer, the second metal layer being on the first metal layer.  (Referring to fig 2 of Ryu, a bottom element of electrode pattern 126 corresponds to the first metal layer of the claim.  A top element of electrode pattern 126 corresponds to the second metal layer of the claim.)


Instant Claim 17: (Claim 17 is substantially identical to claim 14, and thus, is rejected under similar rationale.)


Instant Claim 18: The display device of claim 2, further comprising an additional insulating layer over the inorganic insulating layer,  (“The first protective layer 124 (fig 2) may include an inorganic material such as silicon oxide, silicon nitride, silicon oxynitride, etc., or a polymer-based organic insulating material.” (Ryu, paragraph 69)  The first protective layer 124 of Ryu corresponds to the additional insulating layer of the claim.)

wherein the additional insulating layer has an additional opening corresponding to the first opening in the bending area.  (When combining Ryu with Choi, it would be obvious for the first protective layer 124 of Ryu to include an opening for the same reasons that “the buffer layer 110 (fig 2), the gate insulating layer 120, and the interlayer insulating layer 130 may respectively include openings 110a, 120a, and 130a corresponding to the bending area BA.” (Choi, paragraph 59))


Instant Claim 19: The display device of claim 18, wherein a width of the additional opening is greater than a width of the first opening in a direction of the bending axis.  (It would be obvious for the width of the opening of the first protective layer 124 of Ryu to be greater than the opening 120a of Choi.  There are a finite number of possibilities: greater than, equal to, or less than.)


Instant Claim 20: The display device of claim 18, wherein an inner side surface of the first opening protrudes from an edge of the additional opening in a direction to a center of the first opening.  (Referring to fig 2 of Choi, the inner side surface of opening 120a can be said to protrude from an edge of each opening.)


Instant Claim 26: The display device of claim 21, further comprising a metal layer which covers a side surface of an end of the inorganic insulating layer close to the thin portion and a top surface of the thin portion.  (Choi teaches the display apparatus in accordance with claim 2, but does not explicitly disclose a metal layer.  However, in the same field of endeavor, Ryu teaches the use of a metal layer for a touch display device: “The touch sensor layer 120 (fig 2) may include electrode patterns formed of, e.g., a conductive metal oxide such as ITO, a metal, a nanowire, a carbon-based conductive material and/or a conductive polymer.” (Ryu, paragraph 80)  It would be obvious for the display apparatus of Choi to also include a metal layer similar to the touch sensor layer 120 of Ryu, particularly for touch sensing.  Such a layer would extend the length of the display apparatus above the interlayer insulating layer 130 in fig 2 of Choi.)

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the display apparatus as taught by Choi; with the touch display device as taught by Ryu, wherein a metal layer is included.  Such a combination involves incorporating a known element (metal layer) into a known apparatus in order to yield the predictable results of effective and reliable touch detection.


Instant Claim 27: The display device of claim 26, wherein a portion of the metal layer on the side surface of the inorganic insulating layer and a portion of the metal layer on the top surface of the thin portion are connected to each other.  (Referring to fig 2 of Ryu, the metal within touch sensor layer 120 may be said to be connected to each other.)


Instant Claim 28: The display device of claim 10, wherein the metal layer covers a part of a top surface of the inorganic insulating layer.  (When Choi is combined with 


Instant Claim 29: (Claim 29 is substantially identical to claim 13, and thus, is rejected under similar rationale.)


Instant Claim 30: (Claim 30 is substantially identical to claim 14, and thus, is rejected under similar rationale.)


Instant Claim 31: (Claim 31 is substantially identical to claim 15, and thus, is rejected under similar rationale.)


Instant Claim 32: (Claim 32 is substantially identical to claim 16, and thus, is rejected under similar rationale.)


Instant Claim 33: (Claim 33 is substantially identical to claim 17, and thus, is rejected under similar rationale.)


Instant Claim 34: The display device of claim 21, further comprising an additional insulating layer over the inorganic insulating layer,  (This portion of claim 34 is substantially included within claim 18, and thus, is rejected under similar rationale.)

wherein the additional insulating layer exposes a top surface of an end portion of the inorganic insulating layer close to the thin portion.  (When combining Ryu with Choi, it would be obvious for the first protective layer 124 of Ryu to include an opening 


Instant Claim 45: (Claim 45 is substantially identical to claim 10, and thus, is rejected under similar rationale.)


Instant Claim 46: (Claim 46 is substantially identical to claim 11, and thus, is rejected under similar rationale.)


Instant Claim 47: (Claim 47 is substantially identical to claim 12, and thus, is rejected under similar rationale.)


Instant Claim 48: (Claim 48 is substantially identical to claim 13, and thus, is rejected under similar rationale.)


Instant Claim 49: (Claim 49 is substantially identical to claim 14, and thus, is rejected under similar rationale.)


Instant Claim 50: (Claim 50 is substantially identical to claim 15, and thus, is rejected under similar rationale.)


Instant Claim 51: (Claim 51 is substantially identical to claim 16, and thus, is rejected under similar rationale.)


Instant Claim 52: (Claim 52 is substantially identical to claim 17, and thus, is rejected under similar rationale.)


Instant Claim 53: (Claim 53 is substantially identical to claim 18, and thus, is rejected under similar rationale.)


Instant Claim 54: (Claim 54 is substantially identical to claim 19, and thus, is rejected under similar rationale.)


Instant Claim 55: (Claim 55 is substantially identical to claim 20, and thus, is rejected under similar rationale.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626